Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2016

                                     No. 04-16-00376-CV

                                   Amanda Brooke PLESS,
                                        Appellant

                                              v.

                                 Wayne J. RANSBERGER,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 09-1332-CV
                         Honorable Robin V. Dwyer, Judge Presiding


                                       ORDER
       Appellant filed a Motion for Temporary Orders Pending Appeal in which Appellant
moved this court to suspend enforceability of a Final Decree during the pendency of this appeal
in accordance with Texas Rule of Appellate Procedure 24 and section 109.002(c) of the Texas
Family Code. See TEX. R. APP. P. 24; TEX. FAM. CODE ANN. § 109.002(c) (West 2014).

       Appellant’s motion is DENIED.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court